Oourt of Olaims; jurisdiction; tort claims. — Plaintiff sues to recover damages claimed to have been suffered as the result of the failure of certain United States attorneys in California to take what plaintiff feels was necessary action on complaints he made against certain persons who were “poised in crime” against plaintiff. Defendant has moved the court *1206to dismiss plaintiff’s petition on the ground that it does not state a cause of action within the jurisdiction of this court and that plaintiff’s claim, if any, sounds in tort. Upon consideration thereof, together with plaintiff’s notice acceding thereto, the court concluded that it lacked jurisdiction of the claim. Since plaintiff consented to the dismissal without prejudice, the court did not consider whether or not to transfer the case to a United States District Court under 28 U.S.C. § 1506. On December 18, 1967, the court ordered that the petition be dismissed without prejudice.